Citation Nr: 0301475	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  96-14 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to secondary service connection for a 
bilateral foot disorder, to include the residuals of the 
dislocation of the right subtalar joint.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


REMAND

The appellant served on active duty in the Air Force from 
August 1972 to September 1993.  This case came before the 
Board of Veterans' Appeals (the Board) on appeal from a 
rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

VA outpatient records show that the veteran underwent a 
closed reduction for right subtalar dislocation in 1999.  
The Board finds that further examination and medical 
opinion is needed regarding the veteran's bilateral foot 
disorder including the residuals of the dislocation of the 
right subtalar joint.  

The case is REMANDED to the RO for the following 
development:

1.  Ask the veteran to provide a list 
of all retired military, VA and private 
health care providers that have treated 
him for any foot disorder, to include 
the residuals of a dislocation of the 
right subtalar joint, during the period 
of January 1999 to the present.  Obtain 
records from each health care provider 
the veteran identifies.

2.  Ask the veteran to provide copies 
of any accident report and/or Workers 
Compensation paperwork related to the 
dislocation of his right subtalar joint 
suffered while he was at work in 
January 1999.

3.  After the development above has 
been completed, the veteran should be 
scheduled for a VA examination for the 
purpose of ascertaining whether it is 
as least as likely as not that he 
currently suffers from any foot 
pathology that is related to either of 
his service-connected knee 
disabilities.

4.  The claims file should be made 
available to the examiner for review.  
All appropriate tests and x-rays should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  The 
examiner should comment on the nature 
and extent of any foot disorder and 
describe all current foot pathology.  
Specifically, the examination report 
should include a detailed account of 
all manifestations of foot pathology 
present, including any arthritis or any 
residuals of the January 1999 
dislocation of the right subtalar joint 
with subsequent closed reduction.  The 
examiner should describe to what 
extent, if any, the veteran has any 
foot deformity, any degenerative 
changes, an altered gait or reduced 
function in the feet due to the 
service-connected right and/or left 
knee disabilities.  The examiner should 
discuss the cause of the work-related 
injury (dislocation of the right 
subtalar joint) the veteran suffered in 
January 1999.

The examiner is specifically requested 
to render an opinion as to whether it 
is at least as likely as not that the 
veteran's current foot pathology is 
etiologically related to or aggravated 
by either the right knee disability or 
the left knee disability.

5. If any benefit sought on appeal, for 
which a notice of disagreement (NOD) 
has been filed, remains denied, the 
appellant and representative should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  

The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination 
and to cooperate in the development of the case, and that 
the consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2002).

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


